Per Curiam.

Russell asserts that the court of appeals erred in dismissing his habeas corpus petition. For the following reasons, however, Russell’s assertions lack merit.
*329First, as the court of appeals correctly held, Russell’s claimed violation of his right to a speedy trial is not cognizable in habeas corpus. State ex rel. Brantley v. Ghee (1997), 80 Ohio St.3d 287, 288, 685 N.E.2d 1243, 1244.
Second, res judicata precluded Russell from again raising his speedy trial claim. State ex rel. Richard v. Seidner (1996), 77 Ohio St.3d 68, 69, 671 N.E.2d 28, 28-29.
Third, the fact that Russell had already unsuccessfully invoked some of his alternate remedies did not entitle him to the requested extraordinary relief. Childers v. Wingard (1998), 83 Ohio St.3d 427, 428, 700 N.E.2d 588, 589.
Finally, Russell did not verify his petition, as required by R.C: 2725.04. Thornton v. Russell (1998), 82 Ohio St.3d 93, 95, 694 N.E.2d 464, 465.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.